Nolan, J.
This is the second case we decide today which challenges the constitutional validity of G. L. c. 209C,
§ 5 (a) (1988 ed.). The statute bars a putative father from filing a paternity action under G. L. c. 209C, if the mother was married to another man at the time of the child’s birth. See C.C. v. A.B., ante 679 (1990).
The plaintiff filed two complaints against the defendant to establish his paternity and to obtain orders relative to CUS*699tody, visitation, and child support. The plaintiff asserts that he is the father of two minor children born to the defendant while she was married to another man. The defendant moved to dismiss the complaints on the grounds that the plaintiff lacked standing under G. L. c. 209C, § 5 (a), and because he failed to join a necessary party.2 The plaintiff responded asserting that G. L. c. 209C, § 5 (a), violates the due process and equal protection clauses of the United States Constitution. The judge denied the defendant’s motion to dismiss for failure to name a necessary party. Rather than rule on the issue of the plaintiff’s standing, the judge made subsidiary and ultimate findings of fact, then reserved and reported the cases to the Appeals Court pursuant to G. L. c. 215, § 13 (1988 ed.). We granted the defendant’s application for direct appellate review.
The plaintiff concedes that he lacks standing to bring the actions under the statute, but urges that, as applied to him, such a result is violative of the United States Constitution. The plaintiff’s argument is premised on the assumption that § 5 (a) bars him from seeking an adjudication of paternity pursuant to the Probate Court’s equity jurisdiction. As we explained in C.C. v. A.B., supra at 682, G. L. c. 209C, § 5 (a), does not bar the ¡plaintiff from commencing a common law action for an adjudication of paternity pursuant to the Probate Court’s equity jurisdiction.
Pursuant to our holding today in C.C. v. A.B., supra at 682, the plaintiff’s common law right to seek an adjudication of paternity in equity is substantially equivalent to the statutory action available to others. Because the plaintiff has this substantially equivalent common law right available to him, we find it unnecessary to address the constitutionality of the statute. See Commonwealth v. Paasche, 391 Mass. 18, 21 (1984).
The defendant’s motion to dismiss for lack of standing under G. L. c. 209C should be denied and the cases should *700proceed pursuant to the Probate Court’s equity jurisdiction.3 The cases are remanded to the Probate Court.

So ordered.


 The defendant asserted that, pursuant to Mass. R. Dom. Rel. P. 19 (1989), the husband should have been named as a party.


 In this case, many facts which bear on whether a “substantial relationship” exists between the plaintiff and the children remain unknown. See C.C. v. A.B., supra at 689-690 (first step in inquiry is whether there is substantial relationship between putative father and child). If a complaint is filed requesting an adjudication of paternity pursuant to the court’s equity jurisdiction, the complaint must allege facts which bear on whether the plaintiff has a right to an adjudication of paternity. Id.
Due to the insufficiency of the factual record, it would be inappropriate to address, at this time, the putative father’s argument that the statute violates the constitutional rights of the children.